DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Response to Amendment
In response to the amendment received on October 6, 2020:
Claims 1-6, 8-13, 16-20, 22-29 and 31-32 are pending;
The 103 rejections stand.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 8-13, 16-20, 22-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onnerud et al. (U.S. Patent Application No. 2015/0280185) in view of Nishihata et al. (U.S. Patent Application No. 2004/0135550) and Abe et al. (JP 06-281217).

Lampe-Onnerud discloses a multi-core lithium ion battery, comprising:
a support member including a plurality of cavities defined by cavity surfaces, wherein each of the plurality of cavities is configured to receive a lithium ion core member through a cavity opening: a plurality of lithium ion core members, each of the plurality of lithium ion core members including an anode, a cathode, a separator positioned between the anode and the cathode, and electrolyte, a hermetically sealed enclosure that surrounds and encloses the support member; wherein each of the plurality of lithium ion core members is positioned in one of the plurality of cavities of the support member; wherein each of the lithium ion core members is surrounded by a cavity surface of one of the plurality of cavities along its length such that electrolyte is prevented from escaping the cavity within which it is contained; and wherein the hermetically sealed enclosure defines a shared atmosphere region to which (i) each of the cavities opens, and (ii) the anode, cathode and electrolyte of each ion core member are directly exposed through a cavity opening when positioned in a cavity of the support member (see Figs. 1A, 1B, 1C and paras. [0047]-[0064] as applied to claim 1).
The support member includes a kinetic energy absorbing material (para. [0018] as applied to instant claim 2).    
The kinetic energy absorbing material is formed of one of aluminum foam, ceramic, and plastic (para. [0018] as applied to instant claim 3).
A cavity liner positioned in each cavity, wherein each of the cavity liners is formed of a plastic or aluminum material and receives one of the lithium ion core members (para. [0018] as applied to instant claim 4).
The plurality of cavity liners are formed as part of a monolithic liner member (para. [0018] as applied to instant claim 5).
An electrical connector within said hermetically sealed enclosure electrically connecting said ion core members to an electrical terminal external to the hermetically sealed enclosure (para. [0018] as applied to instant claim 6).
The electrical connector comprises a first bus bar and a second bus bar, the first bus bar interconnecting the anodes of said ion core members to a positive terminal member of the terminal external to the hermetically sealed enclosure, and the second bus bar interconnecting the cathodes of said ion core members to a negative terminal member of the terminal external to the hermetically sealed enclosure (para. [0018]).
The support member is in the form of a honeycomb structure (para. [0019] as applied to instant claim 8).
The kinetic energy absorbing material includes compressible media (para. [0019] as applied to instant claim 9).
The hermetically sealed enclosure includes a wall having a compressible element which when compressed due to a force impacting the wall creates an electrical short circuit of the lithium ion battery (para. [0019] as applied to instant claim 10).
The plurality of cavities included in the support member and their corresponding ion core members are one of cylindrical, oblong, and prismatic in shape (para. [0025] as applied to instant claim 11).
At least one of the plurality of cavities and its corresponding ion core member have different shapes than the other of the plurality of cavities and their corresponding ion core members (para. [0025]  as applied to instant claim 12).
At least one of the ion core members has high power characteristics and at least one of the ion core members has high energy characteristics (para. [0025]  as applied to instant claim 13).
A tab for electrically connecting each anode to the first bus bar and a tab for electrically connecting each cathode to the second bus bar, wherein each tab includes a means for interrupting the flow of electrical current through each said tab when a predetermined current has been exceeded (para. [0021]).
The first bus bar includes a fuse element proximate each point of interconnection between the anodes to the first bus bar, and the second bus bar includes a fuse element proximate each point of interconnection between the cathodes to the second bus bar, for interrupting the flow of electrical current through said fuse elements when a predetermined current has been exceeded (para. [0021]).
The hermetically sealed enclosure includes a fire retardant member (para. [0022] as applied to instant claims 16 and 32).
The hermetically sealed enclosure defines a lithium ion cell region and the shared atmosphere region in the interior of the hermetically sealed enclosure (para. [0029] as applied to instant claim 17).
A protective sleeve surrounding each of the ion core members (para. [0021] as applied to instant claim 18).
The support member is absorptive to electrolyte (para. [0049] as applied to instant claim 19).
The support member is deformable and kinetic energy absorbing in response to an impact load (para. [0050] as applied to instant claim 20).
The cavity liner is moisture and electrolyte impermeable (para. [0061] as applied to instant claim and 29).
The cavities are uniformly distributed in the support member (para. [0065]  as applied to instant claim 22).
The cavities are staggered in the support member (para. [0065] as applied to instant claim 23).
The fire retardant member comprises a fire retardant mesh material affixed to the exterior of the hermetically sealed enclosure (para. [0022] as applied to instant claim 24).
The fire retardant member is selected from the group consisting of a polyurethane foam, an epoxy foam, and glass fiber wool (para. [0076] as applied to instant claim 25).
The fire retardant member comprises filler material positioned in empty space inside the hermetically sealed enclosure (para. [0076] as applied to instant claim 26).
The filler material is selected from the group consisting of hollow spheres, dense spheres, irregularly shaped particulates and wherein the filler material is made of a plastic, metal or ceramic material (para. [0076] as applied to instant claim 27).
Each of the ion core members is introduced to a cavity of the support member without an individual hermetic enclosure (para. [0060] and Figs as applied to instant claim 28).
In addition, Lampe-Onnerud teaches that the support member and enclosure are formed of thermally insulating materials (paras. [0048]-[0049] as applied to claim 1).
Lampe-Onnerud does not disclose of the thermally insulating material of the housing or support member being selected from the material of a mineral material or specific mineral materials (claim 1).
As discussed in Lampe-Onnerud, the support member 120 can be an array of materials which are electrically insulating.  In the least, the teachings and suggestion of Lampe-Onnerud would have been to select materials for the support member to be electrically insulating with the obvious modification to include “other materials” which were known at the time of the claimed invention to be exemplary known electrically insulating materials.
To that effect, the concept of modifying the support member of Lampe-Onnerud to employ “other materials” which were known to be electrically insulating would have been notoriously well within the skill of the ordinary worker in the art with a reasonable expectation of success that substituting the electrically insulating materials of Lampe-Onnerud (plastics, ceramics or other electrically insulating materials).    Prior case law as established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
The materials of claim 1, were known to be electrically insulating materials at the time the instant invention was made (Nishihata (para. [0028]), Abe (abstract)).  Modifying the support member and/or housing of Lampe-Onnerud to be other thermally insulating materials such as alkaline earth silicate wool, basalt fiber, asbestos, volcanic glass fiber, fiberglass, cellular glass would have been an obvious modification to the enclosure or support structure of Lampe-Onnerud as taught by Nishihata (para. [0028]).  Abe teaches that it was known in the to enclose an array of cells in a heat insulating enclosure formed of wool and binder (abstract as applied to claims 30-31) to provide desired insulation.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the housing/enclosure of Lampe-Onnerud to be wool, fiberglass or basalt as taught by Nishihata and Abe since it would have provided thermal insulation between the internal battery and external environment.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onnerud et al. (U.S. Patent Application No. 2015/0280185) in view of Nishihata et al. (U.S. Patent Application No. 2004/0135550) and Abe et al. (JP 06-281217) as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Application No. 2003/0124397) or Bennett (U.S. Patent Application No. 2007/0105467).
The difference not yet discussed is of the particular binders of claim 31.
Abe teaches that the mixture for the heat insulating container is glass wool or silicate wool fibers and a binder but the binder of Abe is a phenylmethyl silicate (para. [0010]).
The substitution of the binder for other known binders for binding wool fibers together in a thermal retardant composition was known in the art at the time the claimed invention was made.  Kim teaches that a fire-resistant composite panel formed of glass fibers can be mixed with an adhesive of polyvinyl alcohol to achieve sufficient bonding of the fibers in the panel (para. [0067]).  Bennett teaches of binding glass mats with a number of known resins including acrylic binders (prior art claim 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to substitute the binder of Lampe-Onnerud in view of Nishihata and Abe to be any number of known binders for binding glass wools such as polyvinyl alcohol or acrylic binders as was known in the art by Kim and Bennett since it would have provided an equivalent bonding property to the fibers so as to form a desired shape or product form the bonded fibers. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to arrive at the claimed invention based on the prior art rejection above, as the insulating members of the secondary references of Nishihata and Abe are not disclosed in combination with the claimed battery enclosure and/or support structure.
As discussed in Lampe-Onnerud, the support member 120 can be an array of materials which are electrically insulating.  In the least, the teachings and suggestion of Lampe-Onnerud would have been to select materials for the support member to be electrically insulating with the obvious modification to include “other materials” which were known at the time of the claimed invention to be exemplary known electrically insulating materials.
To that effect, the concept of modifying the support member of Lampe-Onnerud to employ “other materials” which were known to be electrically insulating would have been notoriously well within the skill of the ordinary worker in the art with a reasonable expectation of success that substituting the electrically insulating materials of Lampe-Onnerud (plastics, ceramics or other electrically insulating materials).    Prior case law as established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
The materials of claim 1, were known to be electrically insulating materials at the time the instant invention was made (Nishihata (para. [0028]), Abe (abstract)).  Modifying the support member and/or housing of Lampe-Onnerud to be other thermally insulating materials such as alkaline earth silicate wool, basalt fiber, asbestos, volcanic glass fiber, fiberglass, cellular glass would have been an obvious modification to the enclosure or support structure of Lampe-Onnerud as taught by Nishihata (para. [0028]).  Abe teaches that it was known in the to enclose an array of cells in a heat insulating enclosure formed of wool and binder (abstract as applied to claims 30-31) to provide desired insulation.  In Abe, boards 3 are composite boards formed by fixing a fiber such as glass wool or a silicate with a binder.  
There no evidence of criticality or unexpected results to selecting the particular materials of claim 1 over any number of alternative equivalent materials which were known to provide electrical insulation and/or thermal conductivity.  And the substitution of materials would have been well within the skill of the ordinary worker in the art, absent clear evidence to the contrary.   Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the housing/enclosure of Lampe-Onnerud to be wool, fiberglass or basalt as taught by Nishihata and Abe since it would have provided thermal insulation between the internal battery and external environment.
As to Applicant’s allegation that the materials of Lampe-Onnerud for the support member were to provide both electrically insulative properties and also heat dispersion, this argument is not persuasive as both the invention of Lampe-Onnerud and the instant invention both recite that the support member provides the same functionality with respect to the support member (see pages 13 and 14 of the instant invention which includes the same teaching that the support member provides both electrical insulation and thermal conductivity) and it is unclear how the thermally insulated mineral matrix materials of claim 1 differ in function from that of Lampe-Onnerud (with respect to thermal conductivity).  
In addition, the fact that the combination may have a different reason for combining, does not provide a sufficient basis for overcoming the rejection when the combination still provides ample motivation for using other well-known electrically insulating and thermally conductive materials in battery housings.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As set forth above, the Examiner maintains that selection of the insulating material to be any number of known art-recognized insulating materials would have readily been within the skill of the ordinary worker in the art at the time the claimed invention was made, with a reasonable expectation of success that any number of materials would have provided thermal insulation as desired by Lampe-Onnerud.  
The Examiner has considered Applicant’s rebuttal to the prior art rejections above with respect to the particular claimed thermal insulating material being a mineral material, but maintains the rejections for at least those reasons discussed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2004/0012370 discloses providing thermal insulation 16 around an array of battery cells in a pack wherein the thermal insulation can be a variety of materials including Microtherm (a silicate composite).  U.S. Patent Application No. 2011/0159341 discloses providing a thermal insulation material 14 around an array of cells in an enclosure wherein the material can be a form of inorganic wool (para. [0064]).  Accordingly, the selection of these materials as thermal insulators surrounding cells of a battery pack were conventional at the time the claimed invention was made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725